Case: 4:16-cv-00516-AGF Doc. #: 248 Filed: 09/12/19 Page: 1 of 2 PageID #: 8135




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

COMMUNICATIONS UNLIMITED,                        )
CONTRACTING SERVICES, INC.,                      )
et al.,                                          )
                                                 )
            Plaintiffs,                          )
                                                 )
      v.                                         )         No. 4:16-CV-00516-AGF
                                                 )
BROADBAND INFRASTRUCTURE                         )
CONNECTION, LLC, et al.,                         )
                                                 )
            Defendants.                          )

                                            ORDER

          As discussed during a telephone conference with counsel for the parties on

September 11, 2019,

          IT IS HEREBY ORDERED that the parties shall have until September 20,

2019, to show cause why their post-trial briefs and other filings in this matter should

remain under seal, except with respect to the identity of Jane Doe, which shall remain

sealed.

          IT IS FURTHER ORDERED that, by September 27, 2019, the parties shall

confer and shall file with the Court a joint notice advising the Court:

          1. What further evidence and/or resolution of issues of fact shall be entered into

             the record by stipulation of the parties;

          2. What, if any, additional evidence the parties wish to adduce by evidentiary

             hearing, on what issues, and how long the parties need do so; and
Case: 4:16-cv-00516-AGF Doc. #: 248 Filed: 09/12/19 Page: 2 of 2 PageID #: 8136




      3. How much time the parties request for oral argument or a hearing in

          submission of the case to the Court.

      IT IS FURTHER ORDERED that Mid-Continent’s supplemental motion for

summary judgment (ECF No. 229) shall be construed as a post-trial brief on the

remaining issues before the Court, and Plaintiffs’ corresponding motion to strike (ECF

No. 232) shall be denied as moot.




                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE

Dated this 12th day of September, 2019.
